DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.

Claim Objections
Claim 11 objected to because of the following informalities:  the limitation recites “light emitting diode” instead of “light emitting device”.  Appropriate correction is required. If this limitation is correct a 112 rejection for insufficient antecedent basis may be required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. [US 2019/0131273 A1], “Chen” in view of Schrank et al. [US 2016/0306042 A1], “Schrank” in view of Tsuge et al. [US 2012/0187564 A1], “Tsuge” and further in view of Tsai et al. [US 2018/0096967 A1], “Tsai”.
**Please refer to the annotated Fig. 7G of Chen below for labeling 

Regarding claim 1, Chen discloses  a device package structure (Fig. 7G**, 7), comprising: 
a substrate structure (RDL1) comprising a substrate (102) and a first circuit layer (1CL), wherein the substrate has a first surface (the upper surface of the RDL1 layer), and the first circuit layer is disposed over the first surface (as shown); 
a chip (500) disposed over the first surface of the substrate structure and electrically connected to the first circuit layer (chip (500) is connected to the first circuit layer through bumps (501)); 
a protective layer (E2) covering the chip (500); 
a conductive connector (TIV) disposed over the substrate structure and electrically connected to the first circuit layer (as shown); 
a redistribution structure (RDL2) disposed over the conductive connector (TIV) and above the first surface of the substrate (as shown), the redistribution structure comprising a first redistribution layer (RDL2a) and a second redistribution layer (RDL2b) disposed over the first redistribution layer (as shown), 
wherein the first redistribution layer (RDL2a) comprises a second circuit layer(2CL) electrically connected to the first circuit layer (1CL), an insulation layer (106) surrounding the second circuit layer, and a conductive contact (CC) in contact with the second circuit layer (2CL), 
wherein a top surface of the conductive connector is coplanar with a bottom surface of the insulation layer ( as shown in the enlarged portion of Fig. 7G below), and 
wherein the second redistribution layer (RDL2b) comprises a third circuit layer (3CL) in contact with the conductive contact (CC); 
devices (300 and 400) disposed over the redistribution structure (RDL2) and electrically connected to the third circuit layer (the devices are connected via the device bumps); and 
a packaging material (UF1) covering portions of the devices (300 and 400) and the second redistribution layer (RDL2) and filled between the devices and the second redistribution layer (as shown).
Chen does not disclose the devices are light emitting devices. 
However, it is well-known in the semiconductor art that an LED can be formed over the redistribution layer. Specifically, Schrank discloses a light emitting package wherein the light-emitting device (LED) (Fig. 1) disposed over the redistribution layer emits light which is electrically connected to the IC chip.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a suitable semiconductor device such as a LED as taught in Schrank in the device of Chen as modified such that the package is an LED package with a light emitting device because such a modification would provide an optical sensor arrangement which includes the light-emitting device that is electrically connected to the metallization structured topology for providing electrical connectivity between the two devices (¶[0016] of Schrank).
Chen as modified does not explicitly discloses an interface formed by a bottom surface of the second circuit layer and a top surface of the conductive connector is coplanar with a bottom surface of the insulation layer.
However, there are suitable alternative ways to form a connection between two circuit layers. Specifically, Tsuge discloses a semiconductor device packaging with a plurality of electrical circuitry. The device package includes a substrate structure (Fig. 2 and 5, 4) with a first circuit layer (6), and a chip (5) disposed over the substrate structure and electrically connected to the first circuit layer. A conductive connector (Fig. 5, BMp) disposed over the substrate structure (4) and electrically connected to the first circuit layer (6). Further, a redistribution structure  disposed over the conductive connector, the redistribution structure comprising a first redistribution layer (wiring layer of  with insulation layer 15) and a second redistribution layer (wiring layer of  with insulation layer 13) disposed over the first redistribution layer (as shown in Fig. 2 and details in Fig. 5), wherein the first redistribution layer comprises a second circuit layer (LDp1) electrically connected to the first circuit layer (6), an insulation layer (15) surrounding the second circuit layer (LDp1), and a conductive contact (16) in contact with the second circuit layer (LDp1), an interface is formed by a bottom surface of the second circuit layer(LDb1) and a top surface of the conductive connector (BMp1) is coplanar with a bottom surface of the insulation layer (15). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the thickness of the insulation layer be coplanar with the bottom surface of the second circuit layer and the top surface of the conductive connector as taught in Tsuge in the device of Chen as modified such that an interface formed by a bottom surface of the second circuit layer and a top surface of the conductive connector is coplanar with a bottom surface of the insulation layer because such a modification would provide a suitable alternative way to form a wiring layer that is capable of providing a way to form electrical connection between wiring layers while  encapsulating the wiring to reducing the risk of short circuitry between adjacent landing pads (¶[0041).
Chen disclose encapsulation layer (E2) covers the surface of the redistribution layers and chips while and underfill material covers the bottom portions of the chips. Chen as modified does not disclose the chip protective fills between the chip and the substrate and the packaging material covers entire light emitting surfaces of the light emitting devices wherein the packaging material is light transmissive and is laterally separated from the chip protective layer.
However, packages can be protected with encapsulation in various suitable alternative ways. Specifically, Tsai discloses an electronic package structure including a plurality of electronic components (Fig. 4A, 11) on the surface of the substrate (10).  An encapsulant encapsulating the first (Fig. 4A, 11left) and second electronic components(Fig. 4A, 11right).  Tsai disclose encapsulation layer covers the entire surface chips including the bottom portion between the chip and the substrate. Tsai further discloses the encapsulation layer separates into two parts such that the one device covered in encapsulation is laterally separated from the other device. Further, the encapsulation is made of encapsulant (14) is made of an epoxy resin which is known to be light transmissive (¶[0038]). 
Therefore, it would have been obvious to one of ordinary skill in the art to have individual device encapsulation formed on the substrate as taught in Tsai in the device of Chen as modified such that the chip has a protective encapsulation layer covering the chip and filled between the chip and the substrate, and a encapsulating packaging material covering entire light emitting surfaces of the light emitting devices and the second redistribution layer and filled between the light emitting devices and the second redistribution layer, wherein the encapsulating packaging material is light transmissive and is laterally separated from the chip protective layer because such change in shape in the encapsulation layer has been held a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP 2144.04).

    PNG
    media_image1.png
    411
    888
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    365
    515
    media_image2.png
    Greyscale

Regarding claim 3, Chen as modified discloses claim 3, Chen in view of Tsai discloses he packaging material is a protective layer including a light transmissive resin (¶[0038] of Tsai).

Regarding claim 11, Chen as modified discloses claim 3, Chen as modified discloses a projection of the light emitting diode on the first surface overlaps with that of the conductive contact and that of the conductive connector (as shown in Chen Fig. 7G, Chen in view of Schrank teaches the light emitting devices ).

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. [US 2019/0131273 A1], “Chen” in view of Schrank et al. [US 2016/0306042 A1], “Schrank” in view of Tsuge et al. [US 2012/0187564 A1], “Tsuge” and further in view of Tsai et al. [US 2018/0096967 A1], “Tsai” as applied to claim 1 and further in view of Camacho et al. [US 2010/0072599 A1]. “Camacho.”

Regarding claim 12, Chens modified discloses claim 1, Chen discloses using encapsulation layer (Fig. 7G, E1) between the RDL layer and substrate wherein the conductive through hole vias (TIV) extends through the support layer.  Chen as modified does not discloses an air gap between the substrate structure and the redistribution structure.
However, extending the conductive element pass the through hole via in order to create an air gap between the two substrates/carriers is known in the semiconductor art.  Camacho discloses a packaging substrate that includes a conductive structure (604) passing through the substrate (Fig. 12, 618) and the insulating layer (626), extending outward from the insulating layer (see Fig. 12). The semiconductor package (628) is then attached to another semiconductor package, the resulting structure creates a gap between the two packages. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to change the length of the conductive element as taught in Camacho in the device of Chen as modified such that the extended length of the conductive element will create an air gap between the substrate structure and the redistribution structure because such a modification will allow for multiple reflows which will improve electrical contact to UBM (¶[0084] of Camacho).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection required by Applicant’s amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464. The examiner can normally be reached Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        
/MARK W TORNOW/Primary Examiner, Art Unit 2891